DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 sets forth a training operation for the machine learning module; as presented, this training operation must be performed as part of the act of determining a stenosis percentage each time this takes place. It appears that this is actually something which was done in the past to train the machine learning module, not as part of the active invention. The same issue is found in claim 3. It is not clear whether the actual invention requires performing these additional training steps with each use of the device, or if these are merely things performed in 
Claim 5 recites that “the machine learning module calculates the stenosis percentage according to” a variety of parameters which do not include the frequency spectrum signal that claim 1 defines is used to calculate the stenosis percentage. If these parameters are to be used in addition to this signal, the claim should recite that the percentage is also or further calculated using these additional parameters; for the purposes of examination the claim will be treated as such but correction is required. The same issue is found in claim 10.
Claim 5 calls for the use of “left or right hand” when calculating the stenosis percentage. It is unclear what this parameter might represent – the handedness of the patient? The handedness of the person performing the measurements? Whether the location of measurement is on the left or right limb? Further, if it refers to the location of measurement, it should refer to the limb or arm, as an arteriovenous fistula is generally not located on a hand. The same issue is also found in claim 10. Clarification and correction is required.
Claim 5 also calls for the use of “big data of the server”. It is entirely unclear what this data might be – data requiring a great deal of storage? Clarification is required. The same issue is found in claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite that the device “contacts a first location of a patient body”; the human body may not be claimed as part of an invention. For the purposes of examination the claims will be treated as though reading “configured to contact a first location of a patient body”; correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku (US 2015/0366530) in view of Guion-Johnson (US 2006/0245597).
Regarding claims 1 and 11, Ku discloses an arteriovenous fistula stenosis detection system, comprising: a sensing device comprising a microphone (element 120; paragraph [0022]); and a server coupled to the sensing device (element 130), wherein 5the sensing device 
Regarding claim 4, Ku further discloses that the microphone is coupled to a confined space of the sensing device (figure 5).  
Regarding claim 5, Ku’s machine learning module calculates the stenosis percentage by also using “big” data of the server (the data requires a non-zero amount of memory, such that it is “big”).  
Regarding claim 6, Ku discloses a method for detecting arteriovenous fistula stenosis comprising: using a sensing device to contact a first location of a patient body (element 120; paragraph [0022]), wherein there is a first distance between the first location and a second 
Regarding claim 9, Ku further discloses that the microphone is coupled to a confined space of the sensing device (figure 5).  
Regarding claim 10, Ku’s machine learning module calculates the stenosis percentage by also using “big” data of the server (the data requires a non-zero amount of memory, such that it is “big”).  

Claims 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku, as modified and applied  above, and further in view of Koo (US 2017/0014033).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791